Status of Application
1.	Acknowledgment is made of the amendments filed 12/10/2020. Upon entering the amendments, claims 7-14 are canceled and claims 1 and 3-6 are pending and presented for the examination. 
Response to Remarks
2.	The previously mailed Ex Parte Quayle action indicated that prosecution was closed in this application apart from the presence of non-elected claims 7-14, and that claims 1 and 3-6 were allowed. The instant remarks show that said claims 7-14 are canceled, leaving in the application only claimed previously indicated to be allowed. As no further grounds of rejection are pending, the application is in condition for allowance. 
Allowable Subject Matter
3.	Claims 1 and 3-6 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method of making a copper-doped glass. Specifically, the prior art fails to teach a method wherein a glass is placed into a container, surrounded within said container with a mixture of fused silica and Cu2S each in powder form, wherein the amounts of fused silica and Cu2S in the mixture is represented by the formula (SiO2)1-x(Cu2S)x with 0.01 < x < 0.1, and wherein the surrounded glass is heated along with said powder mixture to a temperature of 800-1150 °C.  
The most relevant prior art references found are Ebata et al (US 4525387) and Park (US 4590095). The difference from instant claims is that while Ebata et al teaches a method of metallizing a surface using a powder that is a mixture of SiO2 and a copper compound that can be copper sulfide and thereafter heating at a temperature of 900-1300 °C, Ebata does not teach or suggest metallizing a glass surface rather than the ceramic surface of the inventive process, nor does it teach carrying out the inventive process by placing both the target and powder in a container prior to heating. Park teaches a method of metallizing a ceramic surface from a powder coating, and teaches that this powder can surround the ceramic surface in a container and thereafter be fired along with said container; Park, however, does not teach or suggest metallizing a glass rather than a ceramic, nor does it teach using a powder mixture of quartz and Cu2S in the ratio range of the instant claims. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW23 February 2021